PER CURIAM.
In this jury-tried case, defendant was convicted of second degree burglary in violation of § 569.170, RSMo 1986, and one count of stealing over $150 in violation of § 570.030, RSMo 1986. He was sentenced as a prior and persistent offender to 15 years on each charge to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*373The judgment is affirmed in accordance with Rule 30.25(b).